Citation Nr: 0017554	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  95-5 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $12,307.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to June 
1955.  This appeal arises from a September 1994 decision of 
the Committee on Waivers and Compromises of the Newark, New 
Jersey RO, which denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $12,307 on the basis of misrepresentation on 
the part of the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an application for pension received by the RO in March 
1993, the veteran reported that he and his wife had no 
income.

3.  The veteran was awarded improved pension benefits 
effective in March 1993 on the basis that his countable 
income did not exceed the maximum annual limit.  He was also 
advised that any changes in income must be promptly reported 
to VA and that all income from all sources must be reported.  
Attached VA form 21-8768 notified the veteran to immediately 
report any change in income for him or his dependents.

4.  In March 1994, an Improved Pension Eligibility 
Verification Report (EVR) was received from the veteran 
wherein he reported that his wife's employment income from 
March 1993 through February 1994 was $23,000.

5.  By letter dated in June 1994, the veteran was informed 
that his improved pension benefits were terminated effective 
March 1, 1993, due to excess annual countable income.  This 
retroactive adjustment created an overpayment of $12,307. 

6.  The veteran intended to misrepresent material facts with 
knowledge that it would result in the erroneous or improper 
award of pension benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of the veteran's 
improved pension benefits in the amount of $12,307 is 
precluded by a finding of misrepresentation on the part of 
the veteran.  38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 
38 C.F.R. § 1.962(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an application for pension received by the RO in March 
1993, the veteran indicated that he and his wife had no 
income, to include wages from employment.  The application 
was signed by the veteran.  In May 1993, the veteran was 
awarded pension benefits, effective in March 1993, on the 
basis of $0 in countable income.  In a letter sent to him 
advising of the award, it was stated that the award was based 
on countable annual income of $0.  It was stated:

Your rate of VA pension depends on total 
"family" income which includes your 
income and that of any dependents.  We 
must adjust your payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.  

Enclosed with the notification of his award was VA Form 21-
8768, which notified the veteran to immediately report any 
change in income for him or his dependents.

By letter dated in June 1993, the veteran was again advised 
that his award of pension was based on countable annual 
income of $0  and that in determining countable income, the 
RO included $0 of earned income for his spouse as reported by 
him.  The veteran was again advised that any changes in 
income must be promptly reported to VA and that any income 
from a source not reported above was to be immediately 
reported.  Another letter was sent to the veteran in November 
1993 informing him that his pension was based on net 
countable income of $0 and that if the income information was 
not correct, he was to furnish an accurate statement of 
income from all sources. 

A March 1994 Improved Pension EVR completed by the veteran 
notes that the veteran's wife had employment income of 
$23,000 for the period from March 1993 through February 1994.  

In a statement received by the RO in April 1994, the veteran 
stated:

Please be advised that my wife has been 
working for years, well before I applied 
for VA pension.  Apparently there was a 
misunderstanding between myself and the 
interviewer who was helping me with my 
claim.  I thought I was being asked 
whether I myself was receiving any 
income.  My answer then was that there 
was no income from any source.  When it 
became clear that my wife's income was a 
factor, I reported it.

By correspondence dated in June 1994, the RO informed the 
veteran that his improved pension benefits were being 
terminated effective March 1, 1973, due to excess annual 
countable income.  This retroactive adjustment created an 
overpayment of $12,307.

In September 1994, the RO's Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of the overpayment, finding that not reporting his 
wife's employment income when it first occurred constituted 
misrepresentation of income, which is a bar to waiver.

The veteran testified during a September 1997 personal 
hearing that he filled out his application for pension by 
himself.  He indicated that he only went as far as the eighth 
grade in school, and felt the application form was 
complicated.

Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  The rate of 
pension received is equal to the maximum annual rate as 
reduced by the veteran's countable family income.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.23 (1999).

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  If misrepresentation is 
involved, the misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  In ascertaining 
whether fraud or misrepresentation was involved, it is 
helpful to turn to the VA manual for guidance to the RO's 
committee on waivers.  It is stated:

Fraud and misrepresentation.  Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the [appellant's] knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the veteran 
intended to misrepresentation material facts with regard to 
his countable family income.  There was an obvious failure to 
report his wife's employment income, which caused the 
overpayment, and the weight of the evidence establishes that 
the failure to report this income was done with willful 
intent knowing that he was improperly receiving benefits.  
The veteran misrepresented his family income in his 1993 VA 
pension application.  The application form specifically asks 
for the spouses income, and the veteran specifically reported 
that she had $0 of income.  Also, while he has argued that 
the misrepresentation was inadvertent, his subsequent failure 
to correct the misrepresentation tends to show otherwise.  
Specifically, he was notified that his award of pension was 
predicated on his spouse having no income, yet he took no 
action to rectify the matter.  It was not until he submitted 
a requested income report in March 1994 that the VA was made 
aware of the erroneous report of income.  The evidence 
therefore weighs heavily in favor of the conclusion that he 
was misleading the government in an attempt to obtain 
improved pension benefits that were not rightfully his.  The 
Board finds that the RO's notifications regarding the 
veteran's responsibilities as a VA pension recipient were 
clear in their content and instructions.  The veteran's 
misreport of earned income and failure to properly correct 
that misreport of earned income is considered "more than 
non-willful or mere inadvertence."  Under the circumstances, 
the Board finds that the preponderance of the evidence 
supports a finding of misrepresentation on the part of the 
veteran in the creation of the overpayment in the amount of 
$12,307.  38 U.S.C.A. § 5302(c).


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $12,307 is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

